Per curiam.
The petitioner was convicted of voluntary manslaughter and sentenced to serve one to eight years’ imprisonment in the penitentiary for having killed his wife.
While serving sentence he filed a petition for habeas corpus on the ground that he was not duly assisted by counsel. The writ was issued and after a hearing on the merits the lower court denied the petition. Petitioner appealed and assigns the following errors:
“First Error: The lower court erred in deciding that petitioner was properly represented by counsel during the trial.
“Second Error: The trial court weighed the evidence erroneously.”
The first error was not committed. The judge who presided the habeas corpus proceeding stated the following:
“ . . . This was a case of murder in the second degree and the court found the defendant guilty and convicted him of voluntary manslaughter. At the petition of the defense he referred the case to the probation officer for investigation and to submit a report. February 10 was set for the pronouncement of sentence. Since the report of the probation officer was not favorable to defendant the petition for probation was denied and on February 13, 195G the court sentenced the defendant to an indeterminate sentence of not less than one year nor more than eight years’ imprisonment in the penitentiary at hard labor and without costs in the case of voluntary manslaughter and in the cases of violation of the Weapons Act the court acquitted him in one of the counts and convicted him in the other count of the information. This court believes that this defendant had a fair and impartial, trial and that he was duly assisted by counsel. He was defended by one of the most *215experienced attorneys of this district, for which reason the petition for habeas corpus is hereby denied. The parties are notified in open court of this order.”
After examining the transcript of the evidence we are •convinced that the trial judge acted correctly in reaching his conclusion. González v. Warden, 79 P.R.R. 41.
The second error was not committed either. There is nothing in the record indicating that the trial judge weighed the evidence erroneously.
The judgment appealed from will be affirmed.